Title: Poor Richard Improved, 1758
From: Franklin, Benjamin
To: 


This is the twenty-sixth and last almanac in this series which Franklin prepared himself; thereafter David Hall assumed the responsibility. Appropriately, the contents of this almanac make it the best known of all, for it is the direct source of the most widely reprinted of all Franklin’s writings, even including the autobiography. Richard Saunders’ prefatory address to the “Courteous Reader,” which in previous almanacs usually occupies about one page, is in this year expanded to fill not only the usual second page of the pamphlet but also all the available space on the right-hand pages devoted to the twelve months and all but two lines of an additional page after December. In it Franklin created a new persona, “a plain clean old Man, with white Locks,” called Father Abraham. At a public “vendue” the assembled crowd called on him for comment on “the Times” and for advice on how to meet the “heavy Taxes” now in force.
Father Abraham’s speech in response to this call comprises the chief substance of this extended preface. It consists of the selection and careful arrangement in a connected discourse of approximately one hundred of the aphorisms and maxims contained in the earlier Poor Richard almanacs. If Franklin had used any one of these aphorisms as a text for Father Abraham’s homily (which he did not do) he might well have selected one from April 1744: “Industry, Perseverance, and Frugality, make Fortune yield.” For the quotations selected are, with few exceptions, those inculcating hard work, diligence, careful management of one’s affairs, prudence, and thrift. Omitting all the other commentary on man and society which the almanacs so extensively provide, Father Abraham focuses attention exclusively upon the prudential wisdom which, in fact, occupies only a relatively small proportion of “the little Spaces that occur’d between the Remarkable Days in the Calendar.”
This concentration upon a series of related themes and the wide circulation which has been given to this piece in the course of two hundred years have had a profound effect upon the Franklin legend and the public conception of his sense of values. In his own lifetime its homely wisdom contributed heavily to his personal popularity, especially in France during the American Revolution; in more recent years it has been responsible for elevating him to the status of patron saint of American savings banks and for the agreement to make “National Thrift Week” coincide with the week in January which includes his birthday. On the other hand, it has led such a hostile critic as D.H. Lawrence to complain that, having been brought up on “those Poor Richard tags,” it had taken him “many years and countless smarts to get out of that barbed wire moral enclosure that Poor Richard rigged up.” How little the maxims that Franklin chose to have Father Abraham repeat actually reflect the sum total of the observations on life and behavior he had inserted in the almanacs is apparent from an examination of the entire series as already printed in these volumes; how little they indicate all the values by which he himself lived is revealed in countless other passages in this edition.
The quotations are drawn with considerable impartiality from all the preceding almanacs. No almanac is ignored and only three are represented just once each. On the other hand, the Poor Richards for 1737, 1743, and 1754, supply six aphorisms apiece for Father Abraham’s speech, and the almanac for 1746 provides eight. In some cases Franklin reworked one for its new appearance, changing the wording, or adding or omitting words or phrases. A few apparent quotations from Poor Richard are also included, which, in fact, are not found in any of the earlier almanacs but which, because of their appearance here, have come to be regarded as part of the Poor Richard canon.
This preface is dated July 7, 1757, indicating that Franklin wrote it —or at least finished it—while at sea on his way to England. He may have begun the writing while in New York or Woodbridge during the long wait before setting sail, and probably all the material for the almanac except the preface was in Hall’s hands before Franklin’s ship had weighed anchor at Sandy Hook. The Gazette announced, September 15, that Poor Richard improved for 1758 was “now in the Press and speedily will be published,” and advertised it as “just published” in the issue of October 6. Franklin probably sent back the copy for the preface by the Earl of Leicester packet, Captain Morris, which reached New York on September 10 after a fast passage of thirty-three days from Falmouth.
The bibliographical history of this famous preface is long and complicated. It has never been worked out in full, and perhaps never will be. The present editors have pursued extended inquiry only to the end of the eighteenth century and their investigations still leave several questions unanswered; some appear to be unanswerable.
The preface to Poor Richard improved for 1758 has appeared in print hundreds of times in English or in translation, in full or abridged. It has also served as the source for a number of lesser pieces incorporating its central ideas and preachments or imitating its method, but bearing very little direct relation to its actual words. In its original form, or only moderately condensed or modified, it has been variously titled “Preliminary Address prefixed to the Pennsylvania Almanack for 1758,” “Father Abraham’s Speech …,” “The Way to Wealth,” “La Science du Bonhomme Richard,” or either of the last two as translated into various European languages. In its most familiar and somewhat abbreviated form, the one which has made its contents most widely known to readers of English, it has usually been called “The Way to Wealth.” A very short homily based on its ideas, but not representing at all the original text, has become widely known as “The Art of Making Money Plenty in Every Man’s Pocket.” In one or another version the preface has appeared as a separate pamphlet, a chapbook, or a broadside, in editions of Franklin’s collected works, in anthologies of literature or of didactic pieces, in school readers, and in other almanacs. Translations survive in at least fifteen foreign languages.
The present editors have located copies or found listings of 145 reprintings before the end of the eighteenth century. English-language reprints include 36 in the colonies or the United States, 51 in England, 7 in Scotland, and 6 in Ireland. Eighteenth-century translations include 28 into French (including one each printed in London, Brussels, and Utrecht and four in Lausanne), 11 into Italian, 3 into German, and one each into Dutch, Gaelic, and Swedish. These 144 eighteenth-century reprintings of a single piece by one American writer are evidence of the extraordinary appeal of Father Abraham’s discourse. It is not surprising that the Franklin legend came very early to include the idea that he was the apostle of industry and thrift.
The first known reprinting of the preface was in Boston, issued by Franklin’s nephew Benjamin Mecom. The Boston News-Letter for March 30, 1758, carried his advertisement that “Father Abraham’s Speech” was “This Day Published.” This is a 24-page pamphlet, with a very long title which begins: Father Abraham’s Speech To a great Number of People, at a Vendue of Merchant Goods; Introduced to The Publick By Poor Richard, (A famous Pennsylvanian Conjurer and Almanack-Maker) In Answer to the Following Questions. In addition to the title-piece Mecom printed “Seven curious Pieces of Writing,” one of which, interestingly enough, is the full nine stanzas of his uncle’s song “I sing my Plain Country Joan,” which Mecom headed “Poor Richard’s Description of his Country Wife Joan A Song—Tune, The Hounds are all out.” Mecom reprinted the speech in a 16-page pamphlet in 1760, probably in the autumn, this time without appending any of the “curious Pieces” he had included before.
Timothy Green of New London, Conn., reprinted the speech from Mecom’s 1758 issue in an undated 24-page pamphlet, probably soon after it appeared in Boston. Later his nephews, Thomas and Samuel Green, also printed it, probably soon after they succeeded Mecom in New Haven in 1767, and possibly reissued it about 1770. None of the title pages of these early New England printings bears a date.
The first English reprinting—published only a day or two after Mecom’s 1758 Boston issue—was in London in The Grand Magazine of Universal Intelligence for March 1758. It carried the heading “Curious preliminary Address prefixed to the Pennsylvania Almanac, entitled Poor Richard improved: For the Year 1758. Printed at Philadelphia.”   Except for some minor changes, such as in capitalization, spelling, and punctuation, the text is the same as in the original almanac. Almost at once The London Chronicle reprinted the piece in the issue of April 1–4, using the same title (except for the omission of the word “Curious”) and the same text, and citing the Grand Magazine as its source. No further printing in England has been located until 1770 when Mrs. Ann (Fisher) Slack included it in a new edition of her anthology The Pleasing Instructor or Entertaining Moralist. She called it “Preliminary Address prefixed to the Pennsylvania Almanac for 1758: On Oeconomy and Frugality.” Again the full original text appears, although Mrs. Slack somewhat primly changed such conversational expressions as “won’t” and “you’d” to the more literary “will not” and “you would.” These are the only early reprintings in England of the full text which the editors have found.
Thus far the various reprintings, both in England and the colonies, followed exactly, or virtually so, the full text as contained in Poor Richard improved for 1758. But an important alteration took place in 1771. The Gentleman’s Magazine for February of that year printed what it called “Substance of a Preliminary Address prefixed to an old Pennsylvania Almanack, intitled Poor Richard Improved. The text was shortened by about one-sixth. All the first two paragraphs after the opening sentence were omitted as were a few of Father Abraham’s own comments at various points. The editor dropped out nine of the quoted aphorisms and eliminated a great many of the repetitions of “as Poor Richard says” and parallel expressions. As Mrs. Slack had done the year before, he expanded many of the conversational contractions such as “won’t,” “you’d,” and “they’ll.” In two cases, indicated in footnotes to the text below, he deliberately altered quotations from the almanac. The whole effect is to tighten as well as to shorten the piece and to reduce somewhat the personal involvement both of Father Abraham and of Richard Saunders himself. Whether “Sylvanus Urban,” the pseudonymous editor of The Gentleman’s Magazine, or someone else was responsible for these changes is not known. Their nature suggests strongly that Franklin was not himself responsible.

This version seems never to have been exactly reprinted in England, and only once in America. It served, however, as the prototype, though not the exclusive textual source, for many of the hundreds of reprintings that have appeared since 1771, most of them under the title “The Way to Wealth,” or one of its foreign-language equivalents. The normal “Way to Wealth” version repeats all the major omissions and changes of the magazine text, but has numerous minor differences from it. Whoever prepared this new form appears to have had both the earlier full preface and The Gentleman’s Magazine’s shortened version before him. Most notably, he restored some, though not all, of the uses of “as Poor Richard says,” and, apparently liking the expression, added it or similar words several times when they are not found in the original. The differences from the magazine text are numerous enough to make clear that it was this text which was used in most of the later English-language printings or translations. The new title was obviously suggested by two sentences near the end of Franklin’s “Advice to a young Tradesman” (1748): “In short, the Way to Wealth, if you desire it, is as plain as the Way to Market. It depends chiefly on two Words, Industry and Frugality.”
No edition in this form and entitled “The Way to Wealth” has been found with an imprint date earlier than 1774, but at least one issue with this title and the corresponding textual differences from the Gentleman’s Magazine’s “Substance of a Preliminary Address” must have appeared at least as early as 1773, for Barbeu Dubourg published his French translation of Franklin’s works in that year and included in it “Le Moyen de s’enricher” drawn immediately from the new English version.
The strongest candidate for the honor of being the first printed text under the new title is a 16-page pamphlet, the title page of which bears, between two rows of printer’s ornaments, only the words The Way to Wealth, as Clearly Shewn in the Preface of An old Pennsylvania Almanack, intitled Poor Richard Improved. This pamphlet appears in three undated issues which differ from each other in several typographical details. Probably all three issues were published in London. Two other printings with the same, or nearly the same, full title have a London 1774 imprint date and three more, undated, are believed to have been published in that or the next year. When Benjamin Vaughan compiled his edition of Franklin’s Political, Miscellaneous, and Philosophical Pieces (London, 1779), he included this shortened version of the almanac preface, using the same title as the separate printings just mentioned. At the same time Vaughan’s London publisher, J. Johnson of St. Paul’s Church Yard, issued “The Way to Wealth” in a broadside, which was helpfully mentioned in a note at the end of the text in the volume. Several other printers in various English cities published the piece in broadside form during the next few years.
During the 1780s and 1790s printings in England, Scotland, and Ireland were too numerous to warrant individual mention here. They appeared as separate pamphlets, in magazines, and in anthologies of various sorts. Some of these printings used the title beginning “Preliminary Address” essentially as it had appeared in The London Chronicle in 1758 and included the full text reprinted there from The Grand Magazine. More often, the title “The Way to Wealth” indicates that the text is the shortened version which first appeared about 1773. That the publishers were indebted to the Vaughan 1779 edition of Franklin’s works was sometimes shown by their including in the title Franklin’s name and some phrase such as “From his Political Works.” Title pages which identify publications in twenty cities and towns in the British Isles attest to the widespread interest in this work.
“The Way to Wealth” as a title, and the shortened form which the title indicates, seem not to have appeared in America until 1780 when John Carter, a Providence printer who had served his apprenticeship with Franklin and Hall, used it in the different editions of his New England Almanack for 1781. Other printings, in newspapers, magazines, or almanacs, as pamphlets or broadsides, or in anthologies, followed in America during the next two decades. Title-page imprints represent eighteen cities and towns, scattered from Maine to Pennsylvania; only the printers in the southern colonies and states appear as a group to have been indifferent to this highly popular composition.
Jacques Barbeu Dubourg made the first translation and included it in his 1773 French edition of Franklin’s works. “The Way to Wealth” in his rendering became “Le Moyen de s’enricher,” and “Poor Richard Improved” was transformed, curiously enough, into “Le Pauvre Henri à son aise.” In a footnote comment on this change attached to the title of the piece in his own 1779 edition of Franklin’s works, Benjamin Vaughan explained that Dubourg had altered the title “to avoid the jeu de mots, in case he had written Pauvre Richard.” In French, unlike English, the word richard, used as a common noun, means “a moneyed man.” Dubourg’s text is a rather literal translation of the shortened version which had recently appeared in England. This first translation of Father Abraham’s speech attracted little attention in France.
Apparently the next publication in French appeared in the spring of 1777, but in a journal actually published in London. A semi-weekly, Courier de l’Europe, Gazette Anglo-Françoise, was subsidized by the French government and served as a vehicle for propaganda, circulating both in the British Isles and on the Continent. A Scottish reader wrote the editor from Edinburgh, March 7, 1777, sending him a copy of Franklin’s composition (probably taken from The Scots Magazine where it had appeared in the January issue of that year) and urged that both the original piece and his own letter be translated and printed. The editor of the Courier complied and, in translating the canny Scot’s letter, quoted him as declaring that he regarded Franklin’s proverbs as “la quintessence de la sagesse accumulée de tous les siècles.” Since the version which came from Edinburgh was the full “Preliminary Address” that had appeared in 1758 in The Grand Magazine and The London Chronicle, the French translation, which was printed in six installments in Courier de l’Europe from March 21 through May 30, 1777, was also essentially a translation of what Franklin had originally written, rather than the shortened form Dubourg had used.
In the same year a third translation, made by Antoine-François Quétant, possibly with the assistance of Jean-Baptiste Lécuy (Lesqui), appeared in Paris. The title page indicates that the pamphlet was issued “à Philadelphie Et se trouve à Paris, chez Ruault, Libraire rue de la Harpe,” but the mention of the American city was doubtless only a dodge to escape the requirement of a royal license. The work received a new title, one which was destined to become as familiar in France (and in American naval history through the name of John Paul Jones’s ship) as “The Way to Wealth” was becoming in England: La Science du Bonhomme Richard, ou moyen facile de payer les impôts. The text was taken, as that in the Courier de l’Europe had been, from the full original version but the translation was in somewhat more idiomatic French than either of its predecessors had been.
Franklin’s presence in France and his great popularity led to almost instant acceptance of La Science du Bonhomme Richard and to its widespread popularity. There were four new editions in 1778 in Paris and one in Avignon the next year. Enthusiasm spread to the French-speaking parts of Switzerland and editions appeared in Lausanne in 1778 and 1779. Then, the market apparently being saturated for the time being, there was a lull, but in 1786 two more printings of the Quétant translation were issued in Paris. An anthology in French containing the piece from Poor Richard was published in 1789 in both Brussels and Utrecht editions.
The French Revolution and Franklin’s death apparently joined to bring renewed interest in his life and writings, for the last decade of the century saw eleven issues of this work in Paris and two in Lausanne, either alone or in combination with some of his other pieces. One of the Paris editions contained a new translation by J. Castéra. The most unusual, and apparently one of the most popular versions, appeared in 1795. It has a title page in English: The Way to Wealth or Poor Richard Improved by Benj. Franklin, followed by a brief preface and the text of the piece in English; then a French title page: La Science du Bonhomme Richard, ou moyen facile de payer les impôts. Par Benj. Franklin, followed by a longer preface and the text in French. These in turn are followed by several of Franklin’s other short pieces translated into French, for two of which the English originals are also provided. The most curious feature of this publication is that the English text of the Poor Richard composition is the shortened “Way to Wealth” version, while the French text is the full original in the Quétant translation. This composite work appeared in six distinct issues in a single year—one of them a particularly handsome example of the bookmaker’s art, of which six copies were printed on large paper and eight on vellum.
The first known Italian translation appeared in a periodical Scelta di opuscoli interessanti published in Milan in 1775, with another publication in Turin in the same year and a new Milan edition in 1781. The next printing is a 22-page pamphlet licensed for publication in 1776 but with no place of issue indicated. Seven more Italian printings during the eighteenth century are evidence of the widespread interest in Franklin in the peninsula which he wished to visit but never did. Eighteenth-century translations into other languages may have been considerably fewer, though some examples have been found, as noted earlier, in Dutch, Gaelic, German, and Swedish.
This account of the most important piece in Poor Richard improved for 1758 and of its widespread reprintings makes no attempt to pursue its history for the years since 1800. It is perhaps enough to say that the popularity of Father Abraham’s speech during the author’s own lifetime and the following decade has continued and has spread to many other lands. Although most of the proverbs and maxims it contains may already have been familiar in one form or another in several languages, Franklin’s method of bringing them together into a single related series gave them added force and impact and created what is undoubtedly the world’s best-known homily on industry, financial prudence, and thrift. As to following Father Abraham’s advice and profiting from it, probably most of the millions of readers of this piece—like the people at the vendue—have enjoyed it enormously, have applauded it loudly and long, and then have reverted to their usual practices. One thing, however, is certain: they have bought and read Father Abraham’s speech in all its different forms in unknown thousands of copies—and the publishers, at least, have profited from their enthusiasm.
As to the speech itself, one may agree with D. H. Lawrence that Poor Richard’s “tags” are detestable, or with Franklin’s Scottish admirer that these proverbs are “the quintessence of the wisdom accumulated in all the ages,” or one may take a position somewhere in between. In any case, one can recognize the skill with which Franklin wove his maxims together into a connected discourse, and appreciate the fun he had doing it while on his long voyage to England.
 

Courteous Reader,
I have heard that nothing gives an Author so great Pleasure, as to find his Works respectfully quoted by other learned Authors. This Pleasure I have seldom enjoyed; for tho’ I have been, if I may say it without Vanity, an eminent Author of Almanacks annually now a full Quarter of a Century, my Brother Authors in the same Way, for what Reason I know not, have ever been very sparing in their Applauses; and no other Author has taken the least Notice of me, so that did not my Writings produce me some solid Pudding, the great Deficiency of Praise would have quite discouraged me.
I concluded at length, that the People were the best Judges of my Merit; for they buy my Works; and besides, in my Rambles, where I am not personally known, I have frequently heard one or other of my Adages repeated, with, as Poor Richard says, at the End on’t; this gave me some Satisfaction, as it showed not only that my Instructions were regarded, but discovered likewise some Respect for my Authority; and I own, that to encourage the Practice of remembering and repeating those wise Sentences, I have sometimes quoted myself with great Gravity.
Judge then how much I must have been gratified by an Incident I am going to relate to you. I stopt my Horse lately where a great Number of People were collected at a Vendue of Merchant Goods. The Hour of Sale not being come, they were conversing on the Badness of the Times, and one of the Company call’d to a plain clean old Man, with white Locks, Pray, Father Abraham, what think you of the Times? Won’t these heavy Taxes quite ruin the Country? How shall we be ever able to pay them? What would you advise us to? ——Father Abraham stood up, and reply’d, If you’d have my Advice, I’ll give it you in short, for a Word to the Wise is enough, and many Words won’t fill a Bushel, as Poor Richard says. They join’d in desiring him to speak his Mind, and gathering round him, he proceeded as follows;

“Friends, says he, and Neighbours, the Taxes are indeed very heavy, and if those laid on by the Government were the only Ones we had to pay, we might more easily discharge them; but we have many others, and much more grievous to some of us. We are taxed twice as much by our Idleness, three times as much by our Pride, and four times as much by our Folly, and from these Taxes the Commissioners cannot ease or deliver us by allowing an Abatement. However let us hearken to good Advice, and something may be done for us; God helps them that help themselves, as Poor Richard says, in his Almanack of 1733.
It would be thought a hard Government that should tax its People one tenth Part of their Time, to be employed in its Service. But Idleness taxes many of us much more, if we reckon all that is spent in absolute Sloth, or doing of nothing, with that which is spent in idle Employments or Amusements, that amount to nothing. Sloth, by bringing on Diseases, absolutely shortens Life. Sloth, like Rust, consumes faster than Labour wears, while the used Key is always bright, as Poor Richard says. But dost thou love Life, then do not squander Time, for that’s the Stuff Life is made of, as Poor Richard says. How much more than is necessary do we spend in Sleep! forgetting that The sleeping Fox catches no Poultry, and that there will be sleeping enough in the Grave, as Poor Richard says. If Time be of all Things the most precious, wasting Time must be, as Poor Richard says, the greatest Prodigality, since, as he elsewhere tells us, Lost Time is never found again; and what we call Time-enough, always proves little enough: Let us then be up and be doing, and doing to the Purpose; so by Diligence shall we do more with less Perplexity. Sloth makes all Things difficult, but Industry all easy, as Poor Richard says; and He that riseth late, must trot all Day, and shall scarce overtake his Business at Night. While Laziness travels so slowly, that Poverty soon overtakes him, as we read in Poor Richard, who adds, Drive thy Business, let not that drive thee; and Early to Bed, and early to rise, makes a Man healthy, wealthy and wise.
So what signifies wishing and hoping for better Times. We may make these Times better if we bestir ourselves. Industry need not wish, as Poor Richard says, and He that lives upon Hope will die fasting. There are no Gains, without Pains; then Help Hands, for I have no Lands, or if I have, they are smartly taxed. And, as Poor Richard likewise observes, He that hath a Trade hath an Estate, and He that hath a Calling hath an Office of Profit and Honour; but then the Trade must be worked at, and the Calling well followed, or neither the Estate, nor the Office, will enable us to pay our Taxes. If we are industrious we shall never starve; for, as Poor Richard says, At the working Man’s House Hunger looks in, but dares not enter. Nor will the Bailiff nor the Constable enter, for Industry pays Debts, while Despair encreaseth them, says Poor Richard. What though you have found no Treasure, nor has any rich Relation left you a Legacy, Diligence is the Mother of Good luck, as Poor Richard says, and God gives all Things to Industry. Then plough deep, while Sluggards sleep, and you shall have Corn to sell and to keep, says Poor Dick. Work while it is called To-day, for you know not how much you may be hindered To-morrow, which makes Poor Richard say, One To-day is worth two Tomorrows; and farther, Have you somewhat to do To-morrow, do it To-day. If you were a Servant, would you not be ashamed that a good Master should catch you idle? Are you then your own Master, be ashamed to catch yourself idle, as Poor Dick says. When there is so much to be done for yourself, your Family, your Country, and your gracious King, be up by Peep of Day; Let not the Sun look down and say, Inglorious here he lies. Handle your Tools without Mittens; remember that the Cat in Gloves catches no Mice, as Poor Richard says. ’Tis true there is much to be done, and perhaps you are weak handed, but stick to it steadily, and you will see great Effects, for constant Dropping wears away Stones, and by Diligence and Patience the Mouse ate in two the Cable; and little Strokes fell great Oaks, as Poor Richard says in his Almanack, the Year I cannot just now remember.
Methinks I hear some of you say, Must a Man afford himself no Leisure? I will tell thee, my Friend, what Poor Richard says, Employ thy Time well if thou meanest to gain Leisure; and, since thou art not sure of a Minute, throw not away an Hour. Leisure, is Time for doing something useful; this Leisure the diligent Man will obtain, but the lazy Man never; so that, as Poor Richard says, a Life of Leisure and a Life of Laziness are two Things. Do you imagine that Sloth will afford you more Comfort than Labour? No, for as Poor Richard says, Trouble springs from Idleness, and grievous Toil from needless Ease. Many without Labour, would live by their WITS only, but they break for want of Stock. Whereas Industry gives Comfort, and Plenty, and Respect: Fly Pleasures, and they’ll follow you. The diligent Spinner has a large Shift; and now I have a Sheep and a Cow, every Body bids me Good morrow; all which is well said by Poor Richard.

But with our Industry, we must likewise be steady, settled and careful, and oversee our own Affairs with our own Eyes, and not trust too much to others; for, as Poor Richard says,

I never saw an oft removed Tree,
Nor yet an oft removed Family,
That throve so well as those that settled be.

And again, Three Removes is as bad as a Fire; and again, Keep thy Shop, and thy Shop will keep thee; and again, If you would have your Business done, go; If not, send. And again,

He that by the Plough would thrive,
Himself must either hold or drive.

And again, The Eye of a Master will do more Work than both his Hands; and again, Want of Care does us more Damage than Want of Knowledge; and again, Not to oversee Workmen, is to leave them your Purse open. Trusting too much to others Care is the Ruin of many; for, as the Almanack says, In the Affairs of this World, Men are saved, not by Faith, but by the Want of it; but a Man’s own Care is profitable; for, saith Poor Dick, Learning is to the Studious, and Riches to the Careful, as well as Power to the Bold, and Heaven to the Virtuous. And farther, If you would have a faithful Servant, and one that you like, serve yourself. And again, he adviseth to Circumspection and Care, even in the smallest Matters, because sometimes a little Neglect may breed great Mischief; adding, For want of a Nail the Shoe was lost; for want of a Shoe the Horse was lost; and for want of a Horse the Rider was lost, being overtaken and slain by the Enemy, all for want of Care about a Horse-shoe Nail.
So much for Industry, my Friends, and Attention to one’s own Business; but to these we must add Frugality, if we would make our Industry more certainly successful. A Man may, if he knows not how to save as he gets, keep his Nose all his Life to the Grindstone, and die not worth a Groat at last. A fat Kitchen makes a lean Will, as Poor Richard says; and,

Many Estates are spent in the Getting,
Since Women for Tea forsook Spinning and Knitting,
And Men for Punch forsook Hewing and Splitting.

If you would be wealthy, says he, in another Almanack, think of Saving as well as of Getting: The Indies have not made Spain rich, because her Outgoes are greater than her Incomes. Away then with your expensive Follies, and you will not have so much Cause to complain of hard Times, heavy Taxes, and chargeable Families; for, as Poor Dick says,

Women and Wine, Game and Deceit,
Make the Wealth small, and the Wants great.

And farther, What maintains one Vice, would bring up two Children. You may think perhaps, That a little Tea, or a little Punch now and then, Diet a little more costly, Clothes a little finer, and a little Entertainment now and then, can be no great Matter; but remember what Poor Richard says, Many a Little makes a Mickle; and farther, Beware of little Expences; a small Leak will sink a great Ship; and again, Who Dainties love, shall Beggars prove; and moreover, Fools make Feasts, and wise Men eat them.
Here you are all got together at this Vendue of Fineries and Knicknacks. You call them Goods, but if you do not take Care, they will prove Evils to some of you. You expect they will be sold cheap, and perhaps they may for less than they cost; but if you have no Occasion for them, they must be dear to you. Remember what Poor Richard says, Buy what thou hast no Need of, and ere long thou shalt sell thy Necessaries. And again, At a great Pennyworth pause a while: He means, that perhaps the Cheapness is apparent only, and not real; or the Bargain, by straitning thee in thy Business, may do thee more Harm than Good. For in another Place he says, Many have been ruined by buying good Pennyworths. Again, Poor Richard says, ’Tis foolish to lay out Money in a Purchase of Repentance; and yet this Folly is practised every Day at Vendues, for want of minding the Almanack. Wise Men, as Poor Dick says, learn by others Harms, Fools scarcely by their own; but, Felix quem faciunt aliena Pericula cautum. Many a one, for the Sake of Finery on the Back, have gone with a hungry Belly, and half starved their Families; Silks and Sattins, Scarlet and Velvets, as Poor Richard says, put out the Kitchen Fire. These are not the Necessaries of Life; they can scarcely be called the Conveniencies, and yet only because they look pretty, how many want to have them. The artificial Wants of Mankind thus become more numerous than the natural; and, as Poor Dick says, For one poor Person, there are an hundred indigent. By these, and other Extravagancies, the Genteel are reduced to Poverty, and forced to borrow of those whom they formerly despised, but who through Industry and Frugality have maintained their Standing; in which Case it appears plainly, that a Ploughman on his Legs is higher than a Gentleman on his Knees, as Poor Richard says. Perhaps they have had a small Estate left them, which they knew not the Getting of; they think ’tis Day, and will never be Night; that a little to be spent out of so much, is not worth minding; (a Child and a Fool, as Poor Richard says, imagine Twenty Shillings and Twenty Years can never be spent) but, always taking out of the Meal-tub, and never putting in, soon comes to the Bottom; then, as Poor Dick says, When the Well’s dry, they know the Worth of Water. But this they might have known before, if they had taken his Advice; If you would know the Value of Money, go and try to borrow some; for, he that goes a borrowing goes a sorrowing; and indeed so does he that lends to such People, when he goes to get it in again. Poor Dick farther advises, and says,

Fond Pride of Dress, is sure a very Curse;
E’er Fancy you consult, consult your Purse.

And again, Pride is as loud a Beggar as Want, and a great deal more saucy. When you have bought one fine Thing you must buy ten more, that your Appearance may be all of a Piece; but Poor Dick says, ’Tis easier to suppress the first Desire, than to satisfy all that follow it. And ’tis as truly Folly for the Poor to ape the Rich, as for the Frog to swell, in order to equal the Ox.

Great Estates may venture more,
But little Boats should keep near Shore.

’Tis however a Folly soon punished; for Pride that dines on Vanity sups on Contempt, as Poor Richard says. And in another Place, Pride breakfasted with Plenty, dined with Poverty, and supped with Infamy. And after all, of what Use is this Pride of Appearance, for which so much is risked, so much is suffered? It cannot promote Health, or ease Pain; it makes no Increase of Merit in the Person, it creates Envy, it hastens Misfortune.

What is a Butterfly? At best
He’s but a Caterpillar drest.
The gaudy Fop’s his Picture just,

as Poor Richard says.
But what Madness must it be to run in Debt for these Superfluities! We are offered, by the Terms of this Vendue, Six Months Credit; and that perhaps has induced some of us to attend it, because we cannot spare the ready Money, and hope now to be fine without it. But, ah, think what you do when you run in Debt; You give to another Power over your Liberty. If you cannot pay at the Time, you will be ashamed to see your Creditor; you will be in Fear when you speak to him; you will make poor pitiful sneaking Excuses, and by Degrees come to lose your Veracity, and sink into base downright lying; for, as Poor Richard says, The second Vice is Lying, the first is running in Debt. And again, to the same Purpose, Lying rides upon Debt’s Back. Whereas a freeborn Englishman ought not to be ashamed or afraid to see or speak to any Man living. But Poverty often deprives a Man of all Spirit and Virtue: ’Tis hard for an empty Bag to stand upright, as Poor Richard truly says. What would you think of that Prince, or that Government, who should issue an Edict forbidding you to dress like a Gentleman or a Gentlewoman, on Pain of Imprisonment or Servitude? Would you not say, that you are free, have a Right to dress as you please, and that such an Edict would be a Breach of your Privileges, and such a Government tyrannical? And yet you are about to put yourself under that Tyranny when you run in Debt for such Dress! Your Creditor has Authority at his Pleasure to deprive you of your Liberty, by confining you in Goal for Life, or to sell you for a Servant, if you should not be able to pay him! When you have got your Bargain, you may, perhaps, think little of Payment; but Creditors, Poor Richard tells us, have better Memories than Debtors; and in another Place says, Creditors are a superstitious Sect, great Observers of set Days and Times. The Day comes round before you are aware, and the Demand is made before you are prepared to satisfy it. Or if you bear your Debt in Mind, the Term which at first seemed so long, will, as it lessens, appear extreamly short. Time will seem to have added Wings to his Heels as well as Shoulders. Those have a short Lent, saith Poor Richard, who owe Money to be paid at Easter. Then since, as he says, The Borrower is a Slave to the Lender, and the Debtor to the Creditor, disdain the Chain, preserve your Freedom; and maintain your Independency: Be industrious and free; be frugal and free. At present, perhaps, you may think yourself in thriving Circumstances, and that you can bear a little Extravagance without Injury; but,

For Age and Want, save while you may;
No Morning Sun lasts a whole Day,

as Poor Richard says. Gain may be temporary and uncertain, but ever while you live, Expence is constant and certain; and ’tis easier to build two Chimnies than to keep one in Fuel, as Poor Richard says. So rather go to Bed supperless than rise in Debt.

Get what you can, and what you get hold;
’Tis the Stone that will turn all your Lead into Gold,

as Poor Richard says. And when you have got the Philosopher’s Stone, sure you will no longer complain of bad Times, or the Difficulty of paying Taxes.
This Doctrine, my Friends, is Reason and Wisdom; but after all, do not depend too much upon your own Industry, and Frugality, and Prudence, though excellent Things, for they may all be blasted without the Blessing of Heaven; and therefore ask that Blessing humbly, and be not uncharitable to those that at present seem to want it, but comfort and help them. Remember Job suffered, and was afterwards prosperous.
And now to conclude, Experience keeps a dear School, but Fools will learn in no other, and scarce in that; for it is true, we may give Advice, but we cannot give Conduct, as Poor Richard says: However, remember this, They that won’t be counselled, can’t be helped, as Poor Richard says: And farther, That if you will not hear Reason, she’ll surely rap your Knuckles.

Thus the old Gentleman ended his Harangue. The People heard it, and approved the Doctrine, and immediately practised the contrary, just as if it had been a common Sermon; for the Vendue opened, and they began to buy extravagantly, notwithstanding all his Cautions, and their own Fear of Taxes. I found the good Man had thoroughly studied my Almanacks, and digested all I had dropt on those Topicks during the Course of Five-and-twenty Years. The frequent Mention he made of me must have tired any one else, but my Vanity was wonderfully delighted with it, though I was conscious that not a tenth Part of the Wisdom was my own which he ascribed to me, but rather the Gleanings I had made of the Sense of all Ages and Nations. However, I resolved to be the better for the Echo of it; and though I had at first determined to buy Stuff for a new Coat, I went away resolved to wear my old One a little longer. Reader, if thou wilt do the same, thy Profit will be as great as mine. I am, as ever, Thine to serve thee,
Richard Saunders.
July 7, 1757.


A good Receipt for the Fever and Ague.
Take two Ounces of Jesuits Bark, one Ounce of Snakeroot, one Ounce of Salt of Tartar, and Half an Ounce of Camomile Flowers; put them into a Half Gallon Bottle, filled with Jamaica Spirit, and set it into a Kettle of Water, over a moderate Fire, and let the Ingredients infuse three Days, the Water being kept rather warmer than Blood warm. Dose for a grown Person Half a Jill, three or four times between the Fits; for a Child of a Year old a Tea Spoonful, mixed with Balm Tea; the Quantity to be increased according to the Age of the Person. The Ingredients, by adding more Spirit to them, make a good preventing Bitter.
January. I Month.
On Ambition.
  
I know, young Friend, Ambition fills your Mind,
And in Life’s Voyage is th’impelling Wind;

But at the Helm let sober Reason stand,
And steer the Bark with Heav’n-directed Hand:
So shall you safe Ambition’s Gales receive,
And ride securely, tho’ the Billows heave;
So shall you shun the giddy Hero’s Fate,
And by her Influence be both good and great.

  One Nestor is worth two Ajaxes.
  
When you’re an Anvil, hold you still;
When you’re a Hammer, strike your Fill.

February. II Month.
  
She bids you first, in Life’s soft vernal Hours,
With active Industry wake Nature’s Powers;
With rising Years, still rising Arts display,
With new-born Graces mark each new-born Day.
’Tis now the Time young Passion to command,
While yet the pliant Stem obeys the Hand;
Guide now the Courser with a steady Rein,
E’er yet he bounds o’er Pleasure’s flow’ry Plain;
In Passion’s Strife, no Medium you can have;
You rule a Master, or submit a Slave.

  When Knaves betray each other, one can scarce be blamed, or the other pitied.
  He that carries a small Crime easily, will carry it on when it comes to be an Ox.
March. III Month.
  
“For whom these Toils, you may perhaps enquire”;
First for yourself. Next Nature will inspire,
The filial Thought, fond Wish, and Kindred Tear,
Which make the Parent and the Sister dear:
To these, in closest Bands of Love, ally’d,
Their Joy or Grief you live, their Shame or Pride;
Hence timely learn to make their Bliss your own,
And scorn to think or act for Self alone;


  Happy Tom Crump, ne’er sees his own Hump.
  Fools need Advice most, but wise Men only are the better for it.
April. IV Month.
  
Hence bravely strive upon your own to raise
Their Honour, Grandeur, Dignity and Praise.
But wider far, beyond the narrow Bound
Of Family, Ambition searches round;
Searches to find the Friend’s delightful Face,
The Friend at least demands the second Place.
And yet beware; for most desire a Friend
From meaner Motives, not for Virtue’s End.
There are, who with fond Favour’s fickle Gale
Now sudden swell, and now contract their Sail;

  Silence in not always a Sign of Wisdom, but Babbling is ever a Mark of Folly.
  Great Modesty often hides great Merit.
  You may delay, but Time will not.
May. V Month.
  
This Week devour, the next with sickening Eye
Avoid, and cast the sully’d Play-thing by;
There are, who tossing in the Bed of Vice,
For Flattery’s Opiate give the highest Price;
Yet from the saving Hand of Friendship turn,
Her Med’cines dread, her generous Offers spurn.
Deserted Greatness! who but pities thee?
By Crowds encompass’d, thou no Friend canst see:

  Virtue may not always make a Face handsome, but Vice will certainly make it ugly.
  Prodigality of Time produces Poverty of Mind as well as of Estate.

June. VI Month.
  
Or should kind Truth invade thy tender Ear,
We pity still; for thou no Truth can’st hear.
Ne’er grudg’d thy Wealth to swell an useless State,
Yet, frugal, deems th’Expence of Friends too great;
For Friends ne’er mixing in ambitious Strife,
For Friends, the richest Furniture of Life!
Be yours, my Son, a nobler, higher Aim,
Your Pride to burn with Friendship’s sacred Flame;

Content is the Philosopher’s Stone, that turns all it touches into Gold.
  He that’s content, hath enough; He that complains, has too much.
  Pride gets into the Coach, and Shame mounts behind.
July. VII Month.
  
By Virtue kindled, by like Manners fed,
By mutual Wishes, mutual Favours spread,
Increas’d with Years, by candid Truth refin’d,
Pour all its boundless Ardours thro’ your Mind.
Be yours the Care a chosen Band to gain;
With them to Glory’s radiant Summit strain,
Aiding and aided each, while all contend,
Who best, who bravest, shall assist his Friend.
  The first Mistake in publick Business, is the going into it.
  Half the Truth is often a great Lie.
  The Way to see by Faith, is to shut the Eye of Reason: The Morning Daylight appears plainer when you put out your Candle.
August. VIII Month.
  
Thus still should private Friendships spread around,
Till in their joint Embrace the Publick’s found,
The common Friend! Then all her Good explore;
Explor’d, pursue with each unbiass’d Power.

But chief the greatest should her Laws revere,
Ennobling Honours, which she bids them wear.
Ambition fills with Charity the Mind,
And pants to be the Friend of all Mankind.

  A full Belly makes a dull Brain: The Muses starve in a Cook’s Shop.
  Spare and have is better than spend and crave.
  Good-Will, like the Wind, floweth where it listeth.
September. IX Month.
  
Her Country all beneath one ambient Sky:
Whoe’er beholds yon radiant Orbs on high,
To whom one Sun impartial gives the Day,
To whom the Silver Moon her milder Ray,
Whom the same Water, Earth, and Air sustain,
O’er whom one Parent-King extends his Reign
Are her Compatriots all, by her belov’d,
In Nature near, tho’ far by Space remov’d;
On common Earth, no Foreigner she knows;
No Foe can find, or none but Virtue’s Foes;
  The Honey is sweet, but the Bee has a Sting.
  In a corrupt Age, the putting the World in order would breed Confusion; then e’en mind your own Business.
October. X Month.
  
Ready she stands her chearful Aid to lend;
To Want and Woe an undemanded Friend.
Nor thus advances others Bliss alone;
But in the Way to theirs, still finds her own.
Their’s is her own. What, should your Taper light
Ten Thousand, burns it to yourself less bright?
“Men are ungrateful.” Be they so that dare!
Is that the Giver’s, or Receiver’s Care?


  To serve the Publick faithfully, and at the same time please it entirely, is impracticable.
  Proud Modern Learning despises the antient: Schoolmen are now laught at by Schoolboys.
November. XI Month.
  
Oh! blind to Joys, that from true Bounty flow,
To think those e’er repent whose Hearts bestow!
Man to his Maker thus best Homage pays,
Thus peaceful walks thro’ Virtue’s pleasing Ways:
Her gentle Image on the Soul imprest,
Bids each tempestuous Passion leave the Breast:
Thence with her livid Self-devouring Snakes
Pale Envy flies; her Quiver Slander breaks:
Thus falls (dire Scourge of a distracted Age!)
The Knave-led, one-ey’d Monster, Party Rage.
  Men often mistake themselves, seldom forget themselves.
  The idle Man is the Devil’s Hireling; whose Livery is Rags, whose Diet and Wages are Famine and Diseases.
December. XII Month.
  
Ambition jostles with her Friends no more;
Nor thirsts Revenge to drink a Brother’s Gore;
Fiery Remorse no stinging Scorpions rears:
O’er trembling Guilt no falling Sword appears.
Hence Conscience, void of Blame, her Front erects,
Her God she fears, all other Fear rejects.
Hence just Ambition boundless Splendors crown,
And hence she calls Eternity her own.
  Rob not God, nor the Poor, lest thou ruin thyself; the Eagle snatcht a Coal from the Altar, but it fired her Nest.
  
With bounteous Cheer,
Conclude the Year. Vale


